Exhibit 32 Certification Pursuant to 18 U.S.C. §1350, As Adopted Pursuantto §906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Future Fuel Corp. (the “Company”) on Form10-K for the period ending December31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned hereby certify pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of §13(a) of the Securities Exchange Act of 1934, as amended. 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Lee E. Mikles, Lee E. Mikles, President and Chief Executive Officer /s/Douglas D. Hommert, Douglas D. Hommert, Principal Financial Officer, Executive Vice President, Secretary and Treasurer March15, 2012
